El Juez Asociado Sb. Wole,
emitió la opinión del tribunal.
Después de haber presentado los demandantes sn demanda en la Corte de Distrito de San Jnan hicieron una solicitud de aseguramiento de sentencia o lo.que en la ley americana se conocería come un embargo con anterioridad a la senten-cia. Toda esta cuestión está regulada por la ley de marzo 1, 1902, Leyes de 1902, página 178, “Estatutos Devisados” de ese año, secciones 369 a la 386 inclusive. A esta ley se le hicieron ligeras enmiendas en el año 1903, pero éstas no se relacionan especialmente con el presente caso.
Se alega en la solicitud de aseguramiento que los deman-dantes habían establecido la acción en cobro de la suma de ochocientos dólares, con intereses legales desde enero 1908, más doscientos cincuenta dólares para honorarios de abo-gados, costas y gastos del juicio. Y los demandantes funda-ron sus alegaciones en las secciones 1, 2, 4 y 5 de la ley de marzo 1, 1902, a que ya se ha hecho referencia. Los peticio-narios suplicaron a la corte que dictara una orden de embargo contra los bienes del demandado en cantidad suficiente para responder de las sumas reclamadas, o en otras palabras, de la cantidad de ochocientos dólares de capital, con interés legal desde enero 1, 1908, más doscientos cincuenta dólares por honorarios de abogado, la costas y gastos del juicio. Esta solicitud fué presentada el día 16 de diciembre, 1913.
*454En 18 de diciembre de 1913, la corte dictó una orden en la cnal declaró qne la corte accedía a lo solicitado previa prestación de fianza por la snma de doscientos dólares para responder de los daños y perjuicios qne pndieran ocasionarse al demandado con motivo del aseguramiento pedido. Enton-ces presentaron los demandantes nna moción o dieron instruc-ciones al márshal para qne procediera a embargar cierta finca propiedad del demandado, radicada en Puerta de Tierra de conformidad con la orden de embargo, la qne según alega-ron fné acompañada a la moción. En la copia de la orden librada por el secretario de la corte de distrito se disponía qne por cnanto los demandantes habían presentado nna mo-ción .de aseguramiento de sentencia, y por cnanto la corte había dictado una orden para qne se verificara dicho embargo después de prestada la fianza, se ordenaba al márshal qne procediera a embargar toda la propiedad del demandado o aquella parte de la misma suficiente a cubrir la snma de ochocientos dólares con * * * centavos qne se reclamaba en la demanda y las costas; conteniendo la copia de dicha orden otras formalidades que no se relacionan con este caso. El día 19 de diciembre de 1913, el márshal archivó en la corte su certificado de diligenciamiento del referido mandamiento en el cnal expresaba qne había embargado nna finca perte-neciente al demandado, radicada en Puerta de Tierra. Esta era la misma finca que se describió en la moción o en las ins-trucciones qne fueron dadas al márshal. Y en 18 de diciem-bre el referido márshal entregó un mandamiento al registra-dor de la propiedad, en el cnal declaraba qne en cumplimiento de nna orden de embargo dictada por el juez de la corte de distrito, había embargado la finca qne describía, en Puerta de Tierra, y notificó al registrador qne el embargo se practicó para responder de la snma de ochocientos dólares de capital, doscientos ochenta y cuatro dólares para intereses, y dos-cientos cincuenta dólares para costas, gastos y honorarios de abogado. De conformidad con este aviso el registrador de la propiedad procedió a hacer anotación en sus libros.
*455En 23 de enero presentó el demandado nna moción para levantar el embargo. En la moción se expresaba qne se babía trabado un embargo y qne la snma reclamada en este caso ascendía a ochocientos dólares, por lo qne se snplicó a la corte qne dejara sin efecto el embargo practicado y se ordenara la cancelación de su inscripción en el registro de la propie-dad por haber consignado en la corte el demandado la can-tidad de ochocientos dólares. En sn virtnd, en 23 de enero 1914, la corte de distrito de San Jnan dictó nna orden en la qne se declaraba qne el demandado había consignado en la secretaría de la corte la snma de ochocientos dólares supli-cando éste al propio tiempo qne se dejara sin efecto el embargo. Por tanto, la corte ordenó qne quedara sin efecto dicho embargo, debiendo cancelar el registrador de la pro-piedad la anotación eme se había hecho de dicho embargo. Contra esta orden de 23 de enero, 1914, interpusieron los de-mandantes recurso de apelación.
De los autos no aparece si la moción solicitando qne se per-mitiera hacer la consignación fué hecha en nn procedimiento ex parte, o si también fueron oídos los demandantes, pero a falta de prueba en contrario tendremos qne admitir que la cuestión fué debidamente sometida a la consideración de la corte inferior, puesto qne los demandantes tenían derecho a ser oídos.
Alega el apelado qne este tribunal carece de jurisdicción para resolver la apelación por no estar comprendida la orden apelada en ninguno de los preceptos del artículo 295 del Có-digo de Enjuiciamiento Civil. El apelado conoce el precepto legal qne autoriza la apelación contra cualquier orden anu-lando o negándose a anular un embargo, pero alega que la orden apelada no constituía sino una mera modificación del embargo, la que no anuló o dejó sin efecto el embargo hecho anteriormente. Sostiene que habiéndose hecho la consigna-ción en este caso por virtud de la sección 15 de la ley de marzo 1, 1902, dicha orden era simplemente modificando la forma del embargo y disponiendo la suspensión del mismo. Tam-*456bién se ba alegado que la ley de marzo 1, 1902, no incluye intereses y honorarios y por tanto que el caso no varía por el hecho de que solamente se hubiera consignado la suma de ochocientos dólares sin consignar a la vez otra suma suficiente a cubrir los intereses y las costas.
Según los términos de la orden dictada en enero 23, 1914, el embargo quedó sin efecto. Si las palabras tienen alguna significación el embargo quedó anulado por virtud de dicha orden. Una fianza que responda al-mismo fin no deja embar-gada la finca. Esta queda necesariamente exenta del embargo. Además, la orden de embargo de acuerdo con sus tér-minos comprendía sumas diferentes y distintas a la de ocho-cientos dólares consignados por el demandado. La consigna-ción hecha por el demandado se fundó en una razón distinta de la que tuvieron los demandantes al hacer el embargo. Examinado el caso desde cualquier punto de vista somos de opinión de que la orden de la corte anuló el embargo y era apelable.
Parece que el apelado alega que la consignación de ocho-cientos dólares sustituye para todos los efectos cualquier re-clamación de la demanda. De todos modos el apelado insiste en que ninguna de las secciones de la ley de marzo 1, 1902, autoriza un embargo para el cobro de intereses y honorarios de abogado.
Se alega incidentalmente que al proceder el márshal a hacer el embargo de toda la finca por la suma del capital, intereses, costas y honorarios se excedió en sus atribucio-nes, pero si se examina la orden expedida por el secretario se verá que en ella se ordenó al márshal que embargara bie-nes suficientes a cubrir la suma de ochocientos dólares y cos-tas, pero también se alude en ella a la suma reclamada en la demanda. Para ser más preciso el secretario debió haber incluido todas las sumas mencionadas en la solicitud o en la demanda, pero en la forma en que estaba no creemos que el márshal quedara limitado en sus facultades a la orden formal que se le entregó, cuando también esa orden hacía *457referencia a la demanda y habiendo además la corte conce-dido en su orden de diciembre 18, 1913 la moción sobre ase-guramiento como en ella se solicitaba, en la cual se trataba de asegurar no solamente el capital- sino también los inte-reses y honorarios. ' El secretario no se ajustó estrictamente a la orden de la corte pero no había absolutamente nada en sn orden que limitara las facultades del marshal y éste estuvo suficientemente autorizado por virtud de la orden de la corte' concediendo la moción de aseguramiento en la forma solici-tada. Creemos que el embargo hecho por el mársbal era sufi-ciente'a cubrir intereses y costas si es que dichos intereses 'y costas pueden ser cobrados por medio de un embargo de conformidad con la ley de marzo 1, 1902,
Alega el apelado haciendo referencia especialmente a la cuestión de honorarios tal como ahora se encuentran pres-critos en la ley, que éstos solamente se han venido cobrando desde 1908.
Las secciones 1, 2 y 3 de la Ley de marzo 1, 1902, son las siguientes:
“Sección 1. — Toda persona que demandare en juicio el cumpli-miento de una obligación, podrá obtener una resolución del tribunal que conociere de la demanda, adoptando las medidas procedentes, según los casos, para asegurar la efectividad de la sentencia que haya de dictarse en el caso de prosperar la acción ejercitada.
“See.ción 2.- — El aseguramiento de la sentencia se ajustará a las reglas siguientes:
<<* s* *
“ (5) Si la obligación fuere de pagar una suma de dinero, el ase-guramiento consistirá en el embargo de bienes bastantes del deudor para responder de las sumas reclamadas.
“ (g) En los casos precedentes, si se reclamaren daños y per-juicios, el aseguramiento podrá comprender, además, el embargo de bienes del demandado, en cantidad bastante a responder de los daños y perjuicios reclamados.
“ (h) En lo no previsto en las reglas precedentes, el tribunal dis-crecional y equitativamente adoptará las medidas procedentes para asegurar la efectividad de la sentencia.”
*458“Sección 3. — Ningún aseguramiento de sentencia podrá decretarse sin la presentación de la correspondiente demanda, y de la solicitud de aseguramiento, con expresión de sus fundamentos de liecbo y de derecho. ’ ’
En la moción de aseguramiento presentada por los deman-dantes solamente se hace mención específica del párrafo (b) de la sección 2 de la ley. Quizás si se considera técnicamente .el párrafo (b) solamente comprende la suma del capital y los intereses y no los honorarios, pero nos inclinamos' a creer que si bien el pago de honorarios es una cuestión discrecio-nal en la corte, constituye sin embargo una obligación por parte de una persona de igual modo que cualquiera infrac-ción de los derechos de otra persona puede hacer responsa-ble a un demandado en una reclamación por daños y pe qui-cios que han sido o nó liquidados. De cualquier modo la corte tenía discreción de acuerdo con el párrafo (h) para incluir casos que no han sido prescritos de modo específico en otras partes de la ley de marzo 1,1902. La ley en su totalidad tiene por objeto proteger a los demandantes en cualquier recla-mación que puedan tener contra el demandado y la recla-mación de los honorarios en que han incurrido por haber te-nido que acudir a la corte ha sido reconocida específicamente por la legislatura en la ley de 1908. Creemos que cuando se presenta a la corte la debida solicitud y se presta según sea el caso la correspondiente fianza, debe dicha corte dic-tar una orden de embargo que comprenda todas las sumas reclamadas en una demanda. En este caso la corte en reali-dad lo hizo así y el único error que se cometió fué el de haberse dejado sin efecto el embargo al hacerse la consignación por una suma menor que todas las reclamadas por los deman-dantes. Por estas razones debe revocarse la orden dictada en 23 de enero, 1914, y continuar el caso de conformidad con los fundamentos de esta opinión.

Revocada la orden apelada debiendo continuar la tramitación del caso de acuerdo con esta opinión.

*459Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. HntcMson no formó parte del tribunal en la vista de este caso. ■